Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendment

Claims 1-20 are pending in this application, of which claims 1, 10, and 16 are independent. Claim 2 is amended. Claims 1 and 3-20 are original.

Response to Arguments

	On Pg. 9 to Pg. 10 of Applicant’s Remarks, with regard to claim 1, Applicant argues Al-Fuqaha doesn’t disclose an annotation stream request or annotation filter request.
	Applicant’s arguments have been considered and are persuasive. Examiner respectively withdraws the rejection. Examiner resubmits a 2nd Non-Final rejection to address these issues.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Fuqaha et al. (US 10,255,043), hereafter referred to as “Al-Fuqaha”, in view of Wang et al. (US 2016/0112487), hereafter referred to as “Wang”, in further view of Inzerillo (US 2019/0028746), hereafter referred to as “Inzerillo”, in further view of Alam et al. (Non-Patent Literature: “SenaaS: An Event-driven Sensor Virtualization Approach for Internet of Things Cloud”), hereafter referred to as “Alam”.

Regarding claim 1, Al-Fugqaha discloses:
	A computer-implemented method of subscribing to messages generated from a plurality of edge devices (e.g. sensors; Col. 4, ll. 49-52, “...Message Broker: The message broker provides the FlexBeacon hardware with a publish-subscribe service through which data collected from the FlexBeacon hardware is made available through the Internet...;” Col. 5, ll. 57-67, “The FlexBeacon programmable block hardware is designed to let sensors disseminate their data to other devices and end-user with minimum delay through the use of M2M (machine to machine) communications and a hardware-based rule and data flow-model execution engine...”), comprising:
	receiving, at a platform from a plurality of edge devices, a plurality of messages that comply with a common schema (e.g. one of these schemas; Col. 20, ll. 45-61, “...The editor program utilizes the platform APIs for the following tasks: a. Detects or discovers nearby FlexBeacons and display the schema of these beacons to the users. b. Communicates with the message broker to get all topics which represent the services available from sensors and actuators to display them to the users. c. Allows users to create rules for a specific beacon (a single sensor or actuator) or a rule based on many beacons (multiple sensors or actuators). d. Fire events that contain the rules' actions when the rules' antecedents are true...”);
Al-Fuqaha doesn’t disclose, but Wang teaches: receiving, at the platform from a custom application, an annotation stream request to generate at least one annotation stream (Wang: [0060], The teaching of receiving a data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in receiving, at the platform from a custom application, an annotation stream request to generate at least one annotation stream); generating, by the platform, the at least annotation stream (Wang: [0060], The teaching of receiving data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in generating, by the platform, the at least annotation stream).

Al-Fuqaha in view of Wang doesn’t disclose, but Inzerillo teaches: receiving, at the platform from a custom application, an annotation filter request to generate one or more annotation filters (Inzerillo: [0011], The teaching of receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in receiving, at the platform from a custom application, an annotation filter request to generate one or more annotation filters); generating, by the platform, the one or more annotation filters (Inzerillo: [0011], The teaching of receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in generating, by the platform, the one or more annotation filters); publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter (Inzerillo: [0011], The teaching of receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter).
It would have been to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and receiving data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in generating, by the platform, the at least annotation stream as taught by Al-Fuqaha and Wang with the inclusion of receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter as 
Al-Fugqaha in view of Wang and in further view of Inzerillo also doesn’t teach, but Alam teaches: cloud (Abstract, “...we propose an Internet of Things (IoT) virtualization framework to support connected objects sensor event processing and reasoning by providing a semantic overlay of underlying IoT cloud. The framework uses the sensor as a service notion to expose IoT cloud’s connected objects functional aspects in the form of web services...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and receiving data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in generating, by the platform, the at least annotation stream and receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter as taught by Al-Fugqaha, Wang, and Inzerillo with the inclusion of the IoT cloud as taught by Alam because with the Sensor-as-a-service (SennaS), it exposes IoT cloud’s sensors capabilities and data in the form of services and because these services provided or requested are complete, self-contained programs, they are characterized by their re-usability, which lowers software development and management costs.

Regarding claim 3, Al-Fugqaha-Wang-Inzerillo-Alam discloses the method of claim 1, however Al-Fugqaha teaches:
wherein the annotation stream request and the annotation filter request are received via a web application programming interface (API) of the platform (Fig. 2; Col. 10, ll. 27-35)

Regarding claim 10, Al-Fugqaha discloses:
A system for subscribing to messages generated from a plurality of edge devices (e.g. sensors; Col. 4, ll. 49-52, “...Message Broker: The message broker provides the FlexBeacon hardware with a publish-subscribe service through which data collected from the FlexBeacon hardware is made , comprising:
one or more processors (Col. 19, ll. 51-63, “The message brokers 30 (FIG. 2) store within their non-transitory memory and execute using their processors(s) a message broker program that plays a role in routing data...”); and
a non-transitory computer readable medium (e.g. memory; Col. 19, ll. 51-63) storing instructions (e.g. message broker program; Col. 19, ll. 51-63) that, when executed by one or more processors (Col. 19, ll. 51-63, “The message brokers 30 (FIG. 2) store within their non-transitory memory and execute using their processors(s) a message broker program that plays a role in routing data...”), cause the one or more processors to perform a method comprising:
	receiving, at a platform from a plurality of edge devices, a plurality of messages that comply with a common schema (e.g. one of these schemas; Col. 20, ll. 45-61, “...The editor program utilizes the platform APIs for the following tasks: a. Detects or discovers nearby FlexBeacons and display the schema of these beacons to the users. b. Communicates with the message broker to get all topics which represent the services available from sensors and actuators to display them to the users. c. Allows users to create rules for a specific beacon (a single sensor or actuator) or a rule based on many beacons (multiple sensors or actuators). d. Fire events that contain the rules' actions when the rules' antecedents are true...”);
Al-Fuqaha doesn’t disclose, but Wang teaches: receiving, at the platform from a custom application, an annotation stream request to generate at least one annotation stream (Wang: [0060], The teaching of receiving a data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in receiving, at the platform from a custom application, an annotation stream request to generate at least one annotation stream); generating, by the platform, the at least annotation stream (Wang: [0060], The teaching of receiving data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in generating, by the platform, the at least annotation stream).

Al-Fuqaha in view of Wang doesn’t disclose, but Inzerillo teaches: receiving, at the platform from a custom application, an annotation filter request to generate one or more annotation filters (Inzerillo: [0011], The teaching of receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in receiving, at the platform from a custom application, an annotation filter request to generate one or more annotation filters); generating, by the platform, the one or more annotation filters (Inzerillo: [0011], The teaching of receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in generating, by the platform, the one or more annotation filters); publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter (Inzerillo: [0011], The teaching of receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter).
It would have been to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and receiving data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in generating, by the platform, the at least annotation stream as taught by Al-Fuqaha and Wang with the inclusion of receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter as 
Al-Fugqaha in view of Wang and in further view of Inzerillo also doesn’t teach, but Alam teaches: cloud (Abstract, “...we propose an Internet of Things (IoT) virtualization framework to support connected objects sensor event processing and reasoning by providing a semantic overlay of underlying IoT cloud. The framework uses the sensor as a service notion to expose IoT cloud’s connected objects functional aspects in the form of web services...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and receiving data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in generating, by the platform, the at least annotation stream and receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter as taught by Al-Fugqaha, Wang, and Inzerillo with the inclusion of the IoT cloud as taught by Alam because with the Sensor-as-a-service (SennaS), it exposes IoT cloud’s sensors capabilities and data in the form of services and because these services provided or requested are complete, self-contained programs, they are characterized by their re-usability, which lowers software development and management costs.

With regard to claim 12, the instant claim present additional limitations similar to those of claim 3, and is rejected for similar reasons as claim 3.

Regarding claim 16, Al-Fugqaha discloses:
	A non-transitory computer readable medium (e.g. memory; Col. 19, ll. 51-63) storing instructions (e.g. message broker program; Col. 19, ll. 51-63) that, when executed by one or more processors (Col. 19, ll. 51-63, “The message brokers 30 (FIG. 2) store within their non-transitory memory and execute using their processors(s) a message broker program that plays a role in routing data...”), cause the one or more processors to perform a method of subscribing to messages generated from a plurality of edge devices (e.g. sensors; Col. 4, ll. 49-52, “...Message Broker: The message broker provides the FlexBeacon hardware with a publish-subscribe service through which data collected from the FlexBeacon hardware is made available through the Internet...;” Col. 5, ll. 57-67, “The FlexBeacon programmable block hardware is designed to let sensors disseminate their data to other devices and end-user with minimum delay through the use of M2M (machine to machine) communications and a hardware-based rule and data flow-model execution engine...”) comprising:
receiving, at a platform from a plurality of edge devices, a plurality of messages that comply with a common schema (e.g. one of these schemas; Col. 20, ll. 45-61, “...The editor program utilizes the platform APIs for the following tasks: a. Detects or discovers nearby FlexBeacons and display the schema of these beacons to the users. b. Communicates with the message broker to get all topics which represent the services available from sensors and actuators to display them to the users. c. Allows users to create rules for a specific beacon (a single sensor or actuator) or a rule based on many beacons (multiple sensors or actuators). d. Fire events that contain the rules' actions when the rules' antecedents are true...”);
Al-Fuqaha doesn’t disclose, but Wang teaches: receiving, at the platform from a custom application, an annotation stream request to generate at least one annotation stream (Wang: [0060], The teaching of receiving a data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in receiving, at the platform from a custom application, an annotation stream request to generate at least one annotation stream); generating, by the platform, the at least annotation stream (Wang: [0060], The teaching of receiving data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in generating, by the platform, the at least annotation stream).
It would have been to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker as taught by Al-Fuqaha with the inclusion of receiving data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in generating, by the platform, the at least annotation stream as taught by Wang because additional information may be added into a data stream that may be used for IoT data mining and analytics.
receiving, at the platform from a custom application, an annotation filter request to generate one or more annotation filters (Inzerillo: [0011], The teaching of receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in receiving, at the platform from a custom application, an annotation filter request to generate one or more annotation filters); generating, by the platform, the one or more annotation filters (Inzerillo: [0011], The teaching of receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in generating, by the platform, the one or more annotation filters); publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter (Inzerillo: [0011], The teaching of receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter).
It would have been to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and receiving data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in generating, by the platform, the at least annotation stream as taught by Al-Fuqaha and Wang with the inclusion of receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter as taught by Inzerillo because retrieved information may be personalized for the user based on the content requested by the user.
Al-Fugqaha in view of Wang and in further view of Inzerillo also doesn’t teach, but Alam teaches: cloud (Abstract, “...we propose an Internet of Things (IoT) virtualization framework to support connected objects sensor event processing and reasoning by providing a semantic overlay of underlying IoT cloud. The framework uses the sensor as a service notion to expose IoT cloud’s connected objects functional aspects in the form of web services...”).


With regard to claim 18, the instant claim present additional limitations similar to those of claim 3, and is rejected for similar reasons as claim 3.

Claim(s) 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Fuqaha et al. (US 10,255,043) in view of Wang et al. (US 2016/0112487), Inzerillo (US 2019/0028746), and Alam et al. (Non-Patent Literature: “SenaaS: An Event-driven Sensor Virtualization Approach for Internet of Things Cloud”), as applied to claim(s) 1, 3, 10-12, and 16-18, in further view of Bullotta et al. (US 2017/0099332), hereafter referred to as “Bullota”.

Regarding claim 2, Al-Fugqaha-Wang-Inzerillo-Alam discloses the method of claim 1. Al-Fugqah in view of Wang, Inzerillo, and in further view of Alam doesn’t teach, but Bullota teaches:
delivering one or more of the plurality of messages to a messaging end point indicated in the annotation stream request (Fig. 1), and wherein the common schema is a common information model comprising a property, a property type, and a property description, and wherein the plurality of messages further comprise messages received from a cloud core or the custom application (Bullotta: [0034], The teaching of the model-based schema and the type definition including a 
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and receiving data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in generating, by the platform, the at least annotation stream and receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter and the IoT cloud as taught by Al-Fugqaha, Wang, Inzerillo, and Alam with the inclusion of model-based schema and the type definition as taught by Bullota because these are present in schema-based implementation.

With regard to claim 11, the instant claim present additional limitations similar to those of claim 2, and is rejected for similar reasons as claim 2.

With regard to claim 17, the instant claim present additional limitations similar to those of claim 2, and is rejected for similar reasons as claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Fuqaha et al. (US 10,255,043) in view of Wang et al. (US 2016/0112487), Inzerillo (US 2019/0028746), and Alam et al. (Non-Patent Literature: “SenaaS: An Event-driven Sensor Virtualization Approach for Internet of Things Cloud”), as applied to claim(s) 1-3, 10-12, and 16-18, in further view of Park et al. (US 2019/0094827), hereafter referred to as “Park”.

Regarding claim 4, Al-Fugqaha-Wang-Inzerillo-Alam discloses the method of claim 1. Al-Fugqaha in view of Wang, Inzerillo, and in further view of Alam also doesn’t teach: wherein each of the plurality of edge devices (e.g. sensors; [0134]) comprises a formatting module configured to generate the plurality of messages to comply with the common schema. In an analogous art, Park teaches:
wherein each of the plurality of edge devices comprises a formatting module (e.g. adaptor; [0134]) configured to generate the plurality of messages to comply with the common schema (e.g. timeseries; [0134], “real-time ingestion service 304 can be configured to receive and handle measurements obtained from sensors...Adaptors 308 and 310 can translate the data received via real-time ingestion service 304 and message queue 306 and store the data as timeseries 314...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and receiving data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in generating, by the platform, the at least annotation stream and receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter and the IoT cloud as taught by Al-Fugqaha, Wang, Inzerillo, and Alam with the inclusion of adaptors that can translate data received via real-time ingestion service and store the data as timeseries as taught by Park because time series data is representative of the data stream.

Claim(s) 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Fuqaha et al. (US 10,255,043) in view of Wang et al. (US 2016/0112487), Inzerillo (US 2019/0028746), and Alam et al. (Non-Patent Literature: “SenaaS: An Event-driven Sensor Virtualization Approach for Internet of Things Cloud”) and Park et al. (US 2019/0094827), as applied to claim 4, in further view of Luo et al. (US 2010/0333167), in further view of Delesto et al. (US 2011/0225306), hereafter referred to as “Delesto”

Regarding claim 5, Al-Fugqaha-Wang-Inzerillo-Alam-Park discloses the method of claim 1. Al-Fugqaha in view of Wang, Inzerillo, Alam, and Park also doesn’t teach, but Luo teaches: identifying one or more rules based on requestor information included in each of the one or more annotation filters (Luo: [0007], The teaching of partitioning a set of rules, stored in a storage device of the data processing system, into a plurality of filter sets and selecting, by a processor of the data processing system, one or more filter sets, in the plurality of filter sets, to be used to validate client computing device requests received from client computing devices to result in identifying one or more rules based on the annotation filter request).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and receiving data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in generating, by the platform, the at least annotation stream and receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter and the IoT cloud and adaptors that can translate data received via real-time ingestion service and store the data as timeseries as taught by Al-Fugqaha, Wang, Inzerillo, Alam, and Park with the inclusion of partitioning a set of rules, stored in a storage device of the data processing system, into a plurality of filter sets and selecting, by a processor of the data processing system, one or more filter sets, in the plurality of filter sets, to be used to validate client computing device requests received from client computing devices to result in identifying one or more rules based on the annotation filter request as taught by Luo because these would be present in rule-based implementation.
Al-Fugqaha in view of Wang, Inzerillo, Alam, Park, and Luo doesn’t teach, but Delsesto teaches:
	determining whether each of the one or more annotation filters is authorized based on the identified one or more rules (Delsesto: [0131], The teaching of authorizing a content-filtering service ;
	in response to determining that an annotation filter of the one or more annotation filters is authorized, associating the annotation filter with the at least one annotation stream (Delsesto: [0131], The teaching of content-filtering service to result in associating the annotation filter with the at least one annotation stream);
in response to determining that an annotation filter of the one or more annotation filters is not authorized, sending a notification to the custom application ([0131], The teaching of notifying upon the detection of an SDF event to result in sending a notification to the custom application).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and receiving data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in generating, by the platform, the at least annotation stream and receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter and the IoT cloud and adaptors that can translate data received via real-time ingestion service and store the data as timeseries and partitioning a set of rules, stored in a storage device of the data processing system, into a plurality of filter sets and selecting, by a processor of the data processing system, one or more filter sets, in the plurality of filter sets, to be used to validate client computing device requests received from client computing devices to result in identifying one or more rules based on the annotation filter request as taught by Al-Fugqaha, Wang, Inzerillo, Alam, Park, and Luo with the inclusion of authorizing a content-filtering service based on policy rule to result in determining whether each of the one or more annotation filters is authorized based on the identified one or more rules as taught by Delesto because these would be present in rule-based implementation.


Regarding claim 6, Al-Fugqaha-Wang-Inzerillo-Alam-Park-Luo-Delesto discloses the method of claim 5, however Al-Fugqaha teaches:
wherein the one or more annotation filters (e.g. rules; Fig. 2; Col. 5, ll. 1-23; Col. 15, ll. 39-53) specify one or more source types (e.g. event; Fig. 2; Col. 5, ll. 1-23; Col. 15, ll. 39-53) for custom application (e.g. Graphical Development Suite; Fig. 2) to subscribe to (e.g. Sensors; Fig. 2), and wherein the identified one or more rules specify one or more source types (e.g. event; Fig. 2; Col. 5, ll. 1-23; Col. 15, ll. 39-53) the custom application (e.g. Graphical Development Suite; Fig. 2) is authorized to subscribe to (e.g. Sensors; Fig. 2).

Regarding claim 7, Al-Fugqaha-Wang-Inzerillo-Alam-Park-Luo-Delesto discloses the method of claim 6, however Al-Fugqaha teaches:
wherein the determining whether each of the one or more annotation filters is authorized based on the identified one or more rules comprises:
comparing the one or more source types (e.g. event; Fig. 2; Col. 5, ll. 1-23; Col. 15, ll. 39-53) specified in the one or more annotation filters (e.g. one of these rules; Fig. 2; Col. 5, ll. 1-23; Col. 15, ll. 39-53) to the one or more source types (e.g. event; Fig. 2; Col. 5, ll. 1-23; Col. 15, ll. 39-53) specified in the one or more rules (e.g. one of the other rules; Fig. 2; Col. 5, ll. 1-23; Col. 15, ll. 39-53).

With regard to claim 13, the instant claim present additional limitations similar to those of claim 5, and is rejected for similar reasons as claim 5.

With regard to claim 14, the instant claim present additional limitations similar to those of claim 6, and is rejected for similar reasons as claim 6.

With regard to claim 15, the instant claim present additional limitations similar to those of claim 7, and is rejected for similar reasons as claim 7.

Claim(s) 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Fuqaha et al. (US 10,255,043) in view of Wang et al. (US 2016/0112487), Inzerillo (US 2019/0028746), and Alam et al. (Non-Patent Literature: “SenaaS: An Event-driven Sensor Virtualization Approach for Internet of Things Cloud”), as applied to claim(s) 1-3, 10-12, and 16-18, in further view of Crabtree et al. (US 2017/0126517), hereafter referred to as “Crabtree”.

Regarding claim 8, Al-Fugqaha-Wang-Inzerillo-Alam discloses the method of claim 1. Al-Fugqaha in view of Wang, Inzerillo, and in further view of Alam also doesn’t teach: wherein an annotation filter of the one or more annotation filters specifies at least one or more of: an annotation type; a message source type; a message source instance. In an analogous art, Crabtree teaches: wherein an annotation filter of the one or more annotation filters specifies at least one or more of:
	an annotation type (e.g. times series or non-time series; Figure 3 – 301 – Retrieve predefined API communication parameters from data store; Figure 3 – 305 – Dispose of data per author’s preprogrammed intentions; Figure 3 – 306 – Store data in time series data store; Figure 3 – 307 – Store data in non-time series data store);
	a message source type (e.g. data store; Figure 3 – 301 – Retrieve predefined API communication parameters from data store; Figure 3 – 305 – Dispose of data per author’s preprogrammed intentions; Figure 3 – 306 – Store data in time series data store; Figure 3 – 307 – Store data in non-time series data store), and
	a message source instance (e.g. servers may call external services when needed to obtain additional information; [0058]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and receiving data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in generating, by the platform, the at least annotation stream and receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter and the IoT cloud as taught by Al-Fugqaha, 

Regarding claim 9, Al-Fugqaha-Wang-Inzerillo-Alam discloses the method of claim 1. Al-Fugqaha in view of Wang, Inzerillo, and in further view of Alam also doesn’t teach: wherein an annotation filter of the one or more annotation filters is a combination filter specifying at least: an annotation type; a source type; a combination operator. In an analogous art, Crabtree teaches:
	wherein an annotation filter of the one or more annotation filters is a combination filter specifying at least:
	an annotation type (e.g. times series or non-time series; Figure 3 – 301 – Retrieve predefined API communication parameters from data store; Figure 3 – 305 – Dispose of data per author’s preprogrammed intentions; Figure 3 – 306 – Store data in time series data store; Figure 3 – 307 – Store data in non-time series data store),
	a source type (e.g. data store; Figure 3 – 301 – Retrieve predefined API communication parameters from data store; Figure 3 – 305 – Dispose of data per author’s preprogrammed intentions; Figure 3 – 306 – Store data in time series data store; Figure 3 – 307 – Store data in non-time series data store);
	a combination operator (e.g. additional business rules and practices; [0036]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the message broker and receiving data annotation request to select and/or determine appropriate concepts and/or data for annotation of the indication data stream(s) to result in generating, by the platform, the at least annotation stream and receiving a bit stream comprising a plurality of video and audio feeds of a particular event and filter, based on the content requested by the user to result in publishing, by the platform, one or more of the plurality of messages to the at least one annotation stream based on the one or more annotation filter and the IoT cloud as taught by Al-Fugqaha, Wang, Inzerillo, and Alam with the inclusion of storing time series data as taught by Crabtree because time series data is representative of the data stream.

With regard to claim 19, the instant claim present additional limitations similar to those of claim 8, and is rejected for similar reasons as claim 8.

With regard to claim 20, the instant claim present additional limitations similar to those of claim 9, and is rejected for similar reasons as claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.T.D/Examiner, Art Unit 2444   

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444